Citation Nr: 1027470	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  01-09 845A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).

2.  Entitlement to an initial rating higher than 10 percent for 
intervertebral disc syndrome (IVDS), status post lumbar fusion, 
prior to January 25, 2006.

3.  Entitlement to an effective date earlier than December 20, 
2000, for a 50 percent rating for posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from August 
1966 to September 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  An 
October 2000 rating decision granted service connection for a low 
back disability with an initial rating of 10 percent, 
retroactively effective from March 1994, and in response the 
Veteran filed a timely notice of disagreement (NOD) with that 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
A November 2001 RO decision granted an increased rating for his 
PTSD from 30 to 50 percent, retroactively effective from December 
20, 2000.  And after he perfected his appeal of the initial 
rating for his low back disability in December 2001, he also 
perfected appeals concerning whether he was entitled to an even 
higher rating for his PTSD and an earlier effective date for this 
greater 50 percent rating.  See AB v. Brown, 6 Vet. App. 35, 38-
39 (1993) (a Veteran is presumed to be seeking the highest 
possible rating unless he expressly indicates otherwise).

In July 2007, the Board issued a decision denying his claim for a 
rating higher than 50 percent for his PTSD and for an earlier 
effective date for this rating.  The Board also denied his claim 
for a rating higher than 10 percent for his low back disability, 
IVDS, prior to January 25, 2006, and for a rating higher than 20 
percent for this low back disability since.  

The Veteran appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court/CAVC).  In a November 2009 
memorandum decision, the Court affirmed the Board's decision to 
the extent it had denied a rating higher than 50 percent for the 
PTSD and a rating higher than 20 percent for the IVDS 
since January 25, 2006.  

However, the Court vacated the remaining portion of the Board's 
decision denying a rating higher than 10 percent for the IVDS 
prior to January 25, 2006, and an earlier effective date for the 
50 percent rating for the PTSD.  The Court further determined the 
Board should have additionally considered a derivative TDIU 
claim.  So the Court remanded these claims to the Board for 
further development and readjudication in compliance with 
directives specified.  The Court entered judgment in December 
2009 and has since returned the file to the Board.

To comply with the Court's mandates, the Board in turn is 
remanding these remaining claims to the RO for further 
development and consideration.


REMAND

The Court's November 2009 memorandum decision indicates the Board 
neglected to consider an inferred TDIU claim, as a derivative of 
the Veteran's claim for a higher rating for his service-connected 
disability - and especially his low back disability.  The Court 
found that the record reasonably raised a TDIU claim in 
connection with this claim for increased disability compensation 
for his back.  In his December 2000 notice of disagreement (NOD), 
he had sought an increased rating for his service-connected back 
disability.  And in support of his back claim, he had stated, "I 
am unable to manage a full day's work.  My motion is limited.  
I cannot bend and lift without pain."  Further, records obtained 
from the Social Security Administration (SSA) showed he had been 
unemployed and disabled since February 1993, in significant part 
due to his back disability.  

In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit Court) 
held that once a claimant:  (1)submits evidence of a medical 
disability, (2) makes a claim for the highest possible rating, 
and (3) submits evidence of unemployability, an informal TDIU 
claim is raised under 38 C.F.R. § 3.155(a).  And as the Court 
more recently explained in Rice v. Shinseki, 22 Vet. App. 447 
(2009), if it is determined the derivative TDIU claim requires 
further development before being adjudicated, the appropriate 
disposition is to remand the TDIU claim to the RO.

In developing and adjudicating this derivative TDIU claim, on 
remand, the RO must also consider the possibility that the 
Veteran's PTSD, which is also service connected (like his back 
disability), also contributes to his claimed unemployability, 
particularly since it currently rated as 50-percent disabling, so 
even higher than the low back disability.  38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.19 (2009).

To this end, the RO needs to send the Veteran a Veterans Claims 
Assistance Act (VCAA) notice letter for the TDIU component of his 
increased-evaluation claim.  This letter must notify him and his 
attorney of any information or lay or medical evidence not 
previously provided that is necessary to substantiate this TDIU 
claim.  This notice also must indicate what information or 
evidence they need to provide versus VA obtaining.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

A TDIU may be granted upon a showing that the Veteran is unable 
to secure or follow a substantially gainful occupation due solely 
to impairment resulting from his service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2009).  Consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 
3.341, 4.16, 4.19 (2009).

If, as here, there are two or more service-connected 
disabilities, then at least one must be rated at 40 percent or 
more, with sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even if, 
however, a Veteran fails to meet these threshold minimum 
percentage standards enunciated in 38 C.F.R. § 4.16(a), rating 
boards should refer the claim to the Director of Compensation and 
Pension Service for extra-schedular consideration if the Veteran 
is unable to secure or follow a substantially gainful occupation 
by reason of 
service-connected disability.  38 C.F.R. § 4.16(b).  See also 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).

This appeal has been ongoing for several years.  As such, the 
Board also finds that reexamination is needed to determine the 
current severity of the Veteran's low back disability and PTSD, 
including assessing the impact these service-connected 
disabilities have on his employability.  His last VA spine 
examination was in January 2006, so over four years ago, and his 
last VA PTSD examination was in October 2006, so nearly four 
years ago.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(wherein the CAVC determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month old 
exam was too remote in time to adequately support the decision in 
an appeal for an increased rating); see also Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of the 
disability since the previous examination).

Upon completion of the above development, and if ratings for the 
Veteran's service-connected disabilities are not resultantly 
increased so that his overall combined rating, in turn, meets or 
exceeds the 70-percent threshold of § 4.16(a), then the RO must 
also consider alternatively whether an extra-schedular evaluation 
is warranted under § 4.16(b) or 38 C.F.R. § 3.321(b)(1).  See 
also Thun v. Peake, 22 Vet. App. 111 (2008).

The RO also needs to obtain any outstanding SSA or other relevant 
records (e.g., VA medical treatment or vocational rehabilitation 
records, or private treatment records), as the Veteran's attorney 
suggested in his most recent June 2010 statement exist but have 
not been obtained.  There are already some SSA records in the 
claims file, last received at the RO in October 1999.  But, since 
then, it is not altogether clear whether the Veteran has 
continued to receive additional SSA benefits and whether 
additional, pertinent medical records might be available for VA 
to consider in adjudicating his remaining claims.  Given this 
uncertainty, VA is guided by the principles underlying this 
uniquely pro-claimant system.  VA has a duty to assist Veterans 
and is required to "fully and sympathetically develop [their] 
claim to its optimum before deciding it on the merits."  
McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (citation 
and internal quotation marks omitted).  

So, on remand, the RO must clarify whether there are, indeed, any 
outstanding SSA disability or other records that might be 
pertinent to the claims.  When, as here, VA is put on notice of 
the existence of relevant SSA and other records, VA must try and 
obtain these records before deciding the appeal as part of the 
duty to assist.  See 38 C.F.R. § 3.159(c)(1), (c)(2) and (3) 
(2009); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); 
Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).  

Regarding this mention of potentially outstanding VA treatment 
records, there are currently VA treatment records on file from 
the Wilmington Community Based Outpatient Clinic (CBOC) and VA 
Medical Center (VAMC) in Fayetteville, North Carolina, dated from 
February 2002 to August 2006.  It is unclear whether the RO 
attempted to obtain any VA treatment records before or after this 
period.  Additional VA treatment records for the Veteran might 
exist at this facility, dated before February 2002 and since 
August 2006.  So, at minimum, VA needs to obtain all of his 
relevant treatment records from the Fayetteville VAMC, 
including any dated from before February 2002 and since August 
2006.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has 
constructive, if not actual, notice of this evidence because it 
is generated within VA's healthcare system).  See also 
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§  3.159(c)(2), (c)(3).  On 
remand, the RO must attempt to obtain these additional records 
and, if they do not exist, must make an express declaration 
confirming that further attempts to obtain them would be futile.  
The Veteran should also be apprised of the latter situation, 
if it arises.  



Accordingly, these remaining claims are REMANDED for the 
following additional development and consideration:

1.	Advise the Veteran of the type of evidence 
and information needed to substantiate his claim 
for a TDIU, including apprising him of whose 
specific responsibility, his or VA's, it is for 
obtaining this supporting evidence, as well as 
for receiving this benefit on an extra-schedular 
basis.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009).

2.	Obtain the Veteran's SSA records, 
especially any dated since October 1999, 
including all medical records that formed the 
basis of any decision rendered by that agency.  
If these requested records are unavailable (or 
those already obtained are all that exist), or 
the search for any remaining yields negative 
results and further attempts to obtain them would 
be futile, this must be documented in the claims 
file and the Veteran and his attorney notified in 
accordance with 38 C.F.R. § 3.159(c)(2), (e)(1).

3.	Ask the Veteran to assist in the search for 
any additional VA treatment records by specifying 
dates, locations, and providers of treatments at 
VA facilities.  After allowing an appropriate 
time for response, contact the CBOC in 
Wilmington, North Carolina, and the VAMC in 
Fayetteville, North Carolina, to obtain all of 
his treatment records, especially any outstanding 
records not already associated with the claims 
file dated from before February 2002 and since 
August 2006.  If these requested records are 
unavailable, or the search for them otherwise 
yields negative results and further attempts to 
obtain these records would be futile, this must 
be documented in the claims file and the Veteran 
notified in accordance with 38 C.F.R. § 
3.159(c)(2), (e)(1).

4.	Also ask the Veteran whether he has 
received any additional private treatment for his 
IVDS or PTSD since the most recent SSOC, issued 
in November 2006.  If he has, also obtain these 
additional records.

5.	Schedule the Veteran for appropriate VA 
examinations to determine the effect of his 
service- connected disabilities, including his 
low back disability and PTSD, on his 
employability.  He is hereby advised that failure 
to report for this scheduled VA examination, 
without good cause, may have adverse consequences 
on his TDIU claim.  The examination should 
include any diagnostic testing or evaluation 
deemed necessary.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the Veteran's pertinent 
medical history.

Based on examination findings, history reported 
by the Veteran, and other evidence contained in 
the claims file, an appropriate VA examiner 
should discuss all impairment/symptoms caused by 
the service-connected low back disability and 
PTSD.  The examiner must offer an opinion as to 
whether these disabilities, when considered 
individually or collectively, preclude the 
Veteran from obtaining and maintaining 
substantially gainful employment given his level 
of education and any prior work experience 
or training, etc.

The examination report must include discussion of 
the rationale for all opinions and conclusions 
expressed.



6.	Then readjudicate the claims that remain in 
light of any additional evidence.  If the claims 
are not granted to the Veteran's satisfaction, 
send him and his attorney another SSOC and give 
him an opportunity to submit additional evidence 
and/or argument in response before returning the 
file to the Board for further appellate 
consideration of the remaining claims.

The purpose of this REMAND is to obtain additional development 
and to comply with an order of the CAVC.  The Board does not 
intimate any opinion as to the merits of this case, either 
favorable or unfavorable.  The Veteran has the right to submit 
additional evidence and argument concerning the claims the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
CAVC for additional development or other appropriate action must 
be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


